PER CURIAM
Defendant appeals from convictions for driving under the influence of intoxicants, ORS 813.010, and reckless driving, ORS 811.140. He argues that the trial court erred in denying his motion to suppress evidence obtained after a police officer, without a warrant, ordered defendant to come out of his house and threatened to arrest defendant if he did not comply. The trial court denied the motion, concluding that the officer was not required to obtain a warrant because the officer had probable cause to seize defendant and exigent circumstances existed. Defendant contends that the warrant-less seizure was not supported by “probable cause plus exigent circumstances.” (Boldface omitted.) The state agrees that “no exception to the warrant requirement applied” and, therefore, the trial court erred in denying defendant’s motion to suppress. We agree and accept the state’s concession.
Reversed and remanded.